Case 1:19-cv-01869-LPS Document 13-20 Filed 12/20/19 Page 1 of 15 PageID #: 521




                       EXHIBIT 20
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 2 of 15 PageID #: 522




                                                                                                                                       Login
                          Extra Crunch

                      Apple’s control over the App Store
                                                                                                                             Search
                      is no longer sustainable
                      Cupertino's restrictive policies illustrate the                                                        Gift Guide
                      need for regulation.                                                                                   Startups
                                                                                                                             Apps
                                                                                                                             Gadgets
                                                                                                                             Videos
                                                                                                                             Audio
                                                                                                                             Newsletters
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
                                                                                                                             Events
                                                                                                                             —
                                                                                                                             Crunchbase
                                                                                                                             More


                                                                                                                             Gift Guide 2019
                                                                                                                             Apple
                      Romain Dillet @romaindillet / 11:53 am EDT • October 21, 2019                                          Enterprise
                                                                                                                             Transportation




                           Image Credits: Chesnot / Getty Images




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  1/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 3 of 15 PageID #: 523
                                      ast week, Apple caved to the Chinese
                                      government and pulled an app called

                  L                   HKmap.live that was being used by Hong Kong
                                      protestors to crowdsource the location of police
                                                                                                                                       Login


                  forces.
                                                                                                                             Search
                  While Apple           i   CEO Tim Cook defended Apple’s stance, the
                  move is a reminder that Apple is the only judge and jury                                                   Gift Guide
                  regarding what’s acceptable in the App Store — but as                                                      Startups
                  mobile devices are integrated into more aspects of our lives,                                              Apps
                                                                                                                             Gadgets
                  it’s getting harder to justify such tight control over their
                                                                                                                             Videos
                  software.
                                                                                                                             Audio
                                                                                                                             Newsletters
                  The current state of the App Store is a great example of the
                                                                                                                             Extra Crunch
                  risks of running a marketplace that becomes too big. It also
                                                                                                                             Advertise
                  shows that we can expect wide-ranging marketplace                                                          Events
                  regulation in the near future.                                                                             —
                                                                                                                             Crunchbase
                  The App Store as video game console                                                                        More

                  Before Apple introduced the App Store in 2008, companies
                                                                                                                             Gift Guide 2019
                  could distribute third-party apps and web services without                                                 Apple
                                                                                                                             Enterprise
                  oversight; consumers could buy floppy disks, download                                                      Transportation

                  software from the internet or connect to any website.

                  But with the App Store, Apple decided to control the user
                  experience from approval to distribution. And it has been a
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  2/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 4 of 15 PageID #: 524
                  massive economic success. There are more than 2.2 million
                  apps in the App Store that have generated over 130 billion
                  downloads.
                                                                                                                                       Login

                  In many ways, the iOS app ecosystem works more like a
                  video game console than a computer — developers submit                                                     Search
                  games and apps to the maker of the platform, which starts a
                  review process to see if third-party content complies with                                                 Gift Guide
                  guidelines. If so, developers may list their game or app on                                                Startups
                  the platform.                                                                                              Apps
                                                                                                                             Gadgets
                  The PlayStation 4 has been around for six years and Sony                                                   Videos
                  has approved 2,294 games in total, around 380 games per                                                    Audio
                                                                                                                             Newsletters
                  year. Due to the sheer size of the App Store, Apple has
                                                                                                                             Extra Crunch
                  faced challenges that console manufacturers have never
                                                                                                                             Advertise
                  faced.                                                                                                     Events
                                                                                                                             —
                  Review guidelines are poorly enforced                                                                      Crunchbase
                                                                                                                             More
                  Apple has written the App Store Review Guidelines, a
                  lengthy document intended to answer all questions about
                                                                                                                             Gift Guide 2019
                  what’s acceptable — but those rules are not enforced                                                       Apple
                                                                                                                             Enterprise
                  consistently, and the App Store isn’t a level playing field,                                               Transportation

                  discrepancies I’ve pointed out in the past.

                  As an example: rule 4.3, titled “Spam:”


https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  3/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 5 of 15 PageID #: 525
                       Don’t create multiple Bundle IDs of the same app. If your app
                       has different versions for specific locations, sports teams,
                       universities, etc., consider submitting a single app and provide
                       the variations using in-app purchase. Also avoid piling on to a                                                 Login

                       category that is already saturated; the App Store has enough
                       fart, burp, flashlight, and Kama Sutra apps already. Spamming                                         Search
                       the store may lead to your removal from the Developer
                       Program.
                                                                                                                             Gift Guide
                                                                                                                             Startups
                  And yet, customers can find plenty of categories with app
                                                                                                                             Apps
                  duplicates and companies trying to game the App Store. For                                                 Gadgets
                  example, I found 13 different VoIP apps released by four                                                   Videos
                  companies. Each company had multiple versions of the                                                       Audio
                  same app in order to pick different names, keywords and                                                    Newsletters
                                                                                                                             Extra Crunch
                  categories to optimize search results.
                                                                                                                             Advertise
                                                                                                                             Events
                                                                                                                             —
             Virtual phone number apps are gaming the App Store                                                              Crunchbase
             with duplicates                                                                                                 More
                                                If you’ve searched the App Store for an app to get a second
                                                phone number, chances are you found dozens of apps with
                                                very little differences. A handful of companies are                          Gift Guide 2019
                                                                                                                             Apple
                                                spamming the App Store with duplicated apps. This                            Enterprise
                                                strategy is against Apple’s rules. The App Store Review                      Transportation
                                                Guidelines are detailed rules that define what … Continue
             reading




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  4/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 6 of 15 PageID #: 526
                  When I pointed this out to Apple, they removed most of the
                  duplicates in less than 24 hours, but it can’t remain the single
                  source of truth if it doesn’t enforce its own rules properly.
                                                                                                                                       Login

                  Similarly, as Under the Radar recently pointed out, some
                  developers will always find ways to abuse the App Store. For                                               Search
                  instance, shady developers acquire apps with a lot of
                  positive ratings, transfer those apps to their own developer                                               Gift Guide
                  account, push updates with expensive weekly recurring                                                      Startups
                  subscriptions and take advantage of Apple’s obscure                                                        Apps
                                                                                                                             Gadgets
                  process to cancel subscriptions.
                                                                                                                             Videos
                                                                                                                             Audio
                  Economic interests first                                                                                   Newsletters
                  In its most recent earnings release, Apple reported that                                                   Extra Crunch
                                                                                                                             Advertise
                  Greater China represented 17% of the company’s revenue.
                                                                                                                             Events
                  The company also manufactures the vast majority of its                                                     —
                  products in Chinese factories. Apple has a lot to lose in                                                  Crunchbase
                  China.                                                                                                     More

                  That’s why Apple’s actions in China don’t reflect the
                                                                                                                             Gift Guide 2019
                  company’s principles. Cupertino claims to care deeply about                                                Apple
                                                                                                                             Enterprise
                  privacy, but it uploads iCloud user data to a state-owned                                                  Transportation

                  mobile operator in China.




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  5/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 7 of 15 PageID #: 527

                       The company says that it cares deeply
                       about privacy but uploads iCloud user
                       data to a state-owned mobile operator                                                                           Login
                       in China
                  Apple first removed HKmap.live from the App Store, then                                                    Search
                  authorized the app again before removing it one more time.
                  The only thing that changed between the first second                                                       Gift Guide
                  removal is that the Chinese government started openly                                                      Startups
                                                                                                                             Apps
                  criticizing Apple about that specific case.
                                                                                                                             Gadgets
                                                                                                                             Videos
                                                                                                                             Audio
                                                                                                                             Newsletters
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
                                                                                                                             Events
                                                                                                                             —
                                                                                                                             Crunchbase
                                                                                                                             More


                                                                                                                             Gift Guide 2019
                                                                                                                             Apple
                                                                                                                             Enterprise
                                                                                                                             Transportation




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  6/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 8 of 15 PageID #: 528




                                               You've landed on an Extra Crunch exclusive
                                                                                                                                         Login
                                               Select a plan to continue reading. Already a member? Sign in.


                                                                                                                               Search


                                                                                                                               Gift Guide
                                                                                                                               Startups
                                                                                                                               Apps
                                                                                                                               Gadgets
                                                                                                                               Videos
                                                                                                                               Audio
                                                                                                                               Newsletters
                                                                                                                               Extra Crunch
                                                                                          *Plus applicable taxes
                                                                                                                               Advertise
                          Members get access to                                                                                Events
                                                                                                                               —
                               How-tos and interviews on company building
                                                                                                                               Crunchbase
                               Intelligence on the most disruptive opportunities for startups
                                                                                                                               More
                               Enhanced reading experience, including Rapid Read mode and no banner ads
                               Community perks unlocked for annual & 2-year members, including 20% off all TechCrunch events

                          Extra Crunch Terms                                                                                   Gift Guide 2019
                                                                                                                                           Learn more
                                                                                                                               Apple
                                                                                                                               Enterprise
                                                                                                                               Transportation




                  Sign up for Newsletters
                  See all newsletters

https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                           7/14
12/19/2019                          Case 1:19-cv-01869-LPS Document         13-20
                                                           Apple’s control over the AppFiled
                                                                                        Store is12/20/19       Page| TechCrunch
                                                                                                 no longer sustainable 9 of 15 PageID #: 529

                        The Daily Crunch

                        Week in Review
                                                                                                                                       Login
                        Extra Crunch Roundup

                        Startups Weekly
                                                                                                                             Search
                        The Station

                        Max Q - A newsletter about space                                                                     Gift Guide
                                                                                                                             Startups
                        Event Updates
                                                                                                                             Apps
                        Sponsorship Insider                                                                                  Gadgets
                                                                                                                             Videos
                        Crunchbase Daily
                                                                                                                             Audio
                                                                                                                             Newsletters
                  Email *                                                                       Subscribe                    Extra Crunch
                                                                                                                             Advertise
                                                                                                                             Events
                  https://tcrn.ch/2PcWpA5                Copy
                                                                                                                             —
                                                                                                                             Crunchbase
                                                                                                                             More
                  Tags
                  Apps                          Mobile
                                                                                                                             Gift Guide 2019
                  Policy                        app-store
                                                                                                                             Apple
                  Apple                         iOS                                                                          Enterprise
                                                                                                                             Transportation
                  marketplace                   regulation




      Flickr owner SmugMug emails
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  8/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |10
                                                                                                no longer sustainable    of 15 PageID #: 530
                                                                                                                      TechCrunch

      subscribers with an urgent request: help
      us find more paying users
      Connie Loizos
      9:53 pm EST • December 19, 2019
                                                                                                                                       Login



         Extra Crunch                                                                                                        Search
      The unbrandening
      Josh Gross
      8:00 pm EST • December 19, 2019
                                                                                                                             Gift Guide
                                                                                                                             Startups
                                                                                                                             Apps
      Ghostery launches Midnight for privacy                                                                                 Gadgets
      and ad-blocking beyond the browser                                                                                     Videos
      Anthony Ha                                                                                                             Audio
      6:27 pm EST • December 19, 2019
                                                                                                                             Newsletters
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
      Hulu is down
                                                                                                                             Events
      Megan Rose Dickey
      5:48 pm EST • December 19, 2019                                                                                        —
                                                                                                                             Crunchbase
                                                                                                                             More

      Robocall-crushing TRACED act passes
      Senate and heads to Oval Office                                                                                        Gift Guide 2019
                                                                                                                             Apple
      Devin Coldewey                                                                                                         Enterprise
      5:20 pm EST • December 19, 2019                                                                                        Transportation




      India gets more aggressive with internet
      shutdowns to curb protests
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  9/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |11
                                                                                                no longer sustainable    of 15 PageID #: 531
                                                                                                                      TechCrunch

      Manish Singh
      5:19 pm EST • December 19, 2019



                                                                                                                                       Login



                                                                                                                             Search


                                                                                                                             Gift Guide
                                                                                                                             Startups
                                                                                                                             Apps
                                                                                                                             Gadgets
                                                                                                                             Videos
                                                                                                                             Audio
                                                                                                                             Newsletters
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
                                                                                                                             Events
      Highlights from Disrupt Berlin 2019
                                                                                                                             —
      TC Video
      5:15 pm EST • December 19, 2019                                                                                        Crunchbase
                                                                                                                             More

      Announcing our first four experts for TC
      Early Stage in San Francisco                                                                                           Gift Guide 2019
                                                                                                                             Apple
      Ned Desmond                                                                                                            Enterprise
      4:30 pm EST • December 19, 2019                                                                                        Transportation




      Gift Guide: 14 gifts for the gamer in your
      life
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  10/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |12
                                                                                                no longer sustainable    of 15 PageID #: 532
                                                                                                                      TechCrunch

      Jordan Crook
      4:01 pm EST • December 19, 2019



                                                                                                                                       Login



         Extra Crunch                                                                                                        Search
      A look ahead at blockchain’s next
      decade
                                                                                                                             Gift Guide
      Jonathan Johnson
      3:57 pm EST • December 19, 2019                                                                                        Startups
                                                                                                                             Apps
                                                                                                                             Gadgets
      HaptX grabs $12 million to build a glove                                                                               Videos
      crammed with sensors                                                                                                   Audio
      Lucas Matney
                                                                                                                             Newsletters
      3:49 pm EST • December 19, 2019
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
      Daily Crunch: Facebook acquires a cloud                                                                                Events
      gaming startup                                                                                                         —
      Anthony Ha                                                                                                             Crunchbase
      3:02 pm EST • December 19, 2019                                                                                        More


      Anybody can now make HomeKit                                                                                           Gift Guide 2019

      accessories
                                                                                                                             Apple
                                                                                                                             Enterprise
      Romain Dillet                                                                                                          Transportation

      2:39 pm EST • December 19, 2019




      Over 1,500 Ring passwords have been
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  11/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |13
                                                                                                no longer sustainable    of 15 PageID #: 533
                                                                                                                      TechCrunch

      found on the dark web
      Zack Whittaker
      2:36 pm EST • December 19, 2019

                                                                                                                                       Login



                                                                                                                             Search


                                                                                                                             Gift Guide
                                                                                                                             Startups
                                                                                                                             Apps
                                                                                                                             Gadgets
                                                                                                                             Videos
                                                                                                                             Audio
                                                                                                                             Newsletters
                                                                                                                             Extra Crunch
                                                                                                                             Advertise
                                                                                                                             Events
      Universal Acceptance is the first-mover advantage that
      may be worth billions                                                                                                  —
      Chris Mondini                                                                                                          Crunchbase
      2:34 pm EST • December 19, 2019                                                                                        More


                                                                                                                             Gift Guide 2019
                                                                                                                             Apple
                                                                                                                             Enterprise
                                                                                                                             Transportation




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  12/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |14
                                                                                                no longer sustainable    of 15 PageID #: 534
                                                                                                                      TechCrunch




                                                                                                                                       Login



                                                                                                                             Search


                                                                                                                             Gift Guide
                                                                                                                             Startups
                                                                                                                             Apps
                                                                                                                             Gadgets
                                                                                                                             Videos
         Extra Crunch                                                                                                        Audio
      Despite winter’s chill, the Northeast’s tech ecosystem is                                                              Newsletters
      white-hot                                                                                                              Extra Crunch
      Alex Wilhelm                                                                                                           Advertise
      1:12 pm EST • December 19, 2019
                                                                                                                             Events
                                                                                                                             —
                                                                                                                             Crunchbase
      Subscription-based social network
      MeWe launches premium features and a                                                                                   More
      business product
      Jonathan Shieber
                                                                                                                             Gift Guide 2019
      12:30 pm EST • December 19, 2019
                                                                                                                             Apple
                                                                                                                             Enterprise
                                                                                                                             Transportation


      Google buys game developer Typhoon
      Studios
      Lucas Matney
      12:28 pm EST • December 19, 2019

https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  13/14
12/19/2019                         Case 1:19-cv-01869-LPS Document
                                                          Apple’s control 13-20      Filed
                                                                          over the App       12/20/19
                                                                                       Store is              Page |15
                                                                                                no longer sustainable    of 15 PageID #: 535
                                                                                                                      TechCrunch



      Levelset raises $30 million to improve
      money management for contractors in
      construction                                                                                                                     Login
      Jonathan Shieber
      12:00 pm EST • December 19, 2019

                                                                                                                             Search

      Leapfin raises $4.5M to help companies
      track revenue while keeping its own                                                                                    Gift Guide
      profitability in view                                                                                                  Startups
      Alex Wilhelm                                                                                                           Apps
      12:00 pm EST • December 19, 2019
                                                                                                                             Gadgets
                                                                                                                             Videos
                                                                                                                             Audio
                                                                                                                             Newsletters
    TechCrunch        Privacy Policy      About Our Ads        Code of Conduct        Terms of Service
                                                                                                                             Extra Crunch
    © 2013-2019 Verizon Media. All rights reserved. Powered by WordPress VIP. Fonts by TypeKit.                              Advertise
                                                                                                                             Events
                                                                                                                             —
                                                                                                                             Crunchbase
                                                                                                                             More


                                                                                                                             Gift Guide 2019
                                                                                                                             Apple
                                                                                                                             Enterprise
                                                                                                                             Transportation




https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/                                                  14/14
